Citation Nr: 1731457	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the RO. 

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. A transcript of the hearing is in the claims file.

In October 2015, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In July 2016, the Court granted the parties Joint Motion for Remand (Joint Motion) vacating the Board's October 2015 decision. In the Joint Motion, the parties agreed that in the October 2015 decision, the Board erred when it (1) did not make efforts to obtain identified VA and private treatment records; (2) did not provide adequate reasons or bases in denying the claims; and, (3) relied on an inadequate February 2011 VA examination.  The Court remanded the issues to the Board for additional adjudication.

The Board remanded the issues in September 2016, directing the Agency of Original Jurisdiction (AOJ) to (1) attempt to obtain any outstanding records of treatment and (2) schedule the Veteran for a VA audio examination to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus. A December 2016 letter requested that the Veteran complete an Authorization to Disclose Information Form granting the AOJ authorization to obtain identified private treatment records. The Veteran failed to respond to this request for authorization and has not otherwise submitted any additional private treatment records for review. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The December 2016 letter also notified the Veteran that the AOJ had obtained VA treatment records from the VA Medical Center (VAMC) dated February 10, 2011 and had also requested all records since 1971. A February 2017 Report of General Information reflects that the AOJ contacted the VAMC requesting records since 1971. The VAMC notified the AOJ that no archive records for the Veteran existed and the first time the Veteran registered with the VAMC was in March 2007. Therefore, the AOJ concluded that further attempts to obtain additional records would be futile. See Counts v. Brown, 6 Vet. App. 473, 477   (1994) (VA has no duty to seek to obtain that which does not exist). 

In addition, the Veteran underwent VA examination in May 2017 and the audiologist opined as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. 

Thus, VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. A bilateral hearing loss disability is not attributable to service.

2. Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, other organic disease of the nervous system (i.e., sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, other organic disease of the nervous system (i.e., sensorineural hearing loss) is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran asserts that noise exposure in service from tank engines and small arms fire and repeated blows to the head with a paddle by his sergeant caused his bilateral hearing loss disability and tinnitus.

The Veteran had 14 weeks of military occupational specialty (MOS) training as an engineer and power train mechanic but served as clerk/typist in Europe. He does not claim that his hearing loss disability and tinnitus were incurred while engaging in combat. Thus, the provisions of 38 U.S.C.A. § 1154 (b) do not apply. 

The Veteran's December 1967 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):




HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
0
/
10
LEFT
20
10
10
/
5
 
The December 1967 Report of Medical History documents the Veteran sustained a head injury 6 months earlier, suffering a laceration of the scalp and concussion. A June 1968 service treatment record reflects the Veteran was scheduled for a skull film to evaluate a lump on the back of his skull. The Veteran reported that he had been involved in a motor vehicle accident one year earlier. However, the July 1968 report of skull x-ray showed the bones of the skull had a normal configuration. There was no evidence of fracture or increased intracranial pressure.

The Veteran's October 1970 Report of Medical History associated with his separation examination documents that the Veteran had not experienced any ear trouble or hearing loss. The corresponding October 1970 separation examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO-ANSI conversion):




HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
20
10
10
10
10

Thus, the service treatment records show no complaints or findings of hearing loss disability. 

However, the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

An April 2010 private treatment record documents that the Veteran became aware of a hearing loss in his left ear in December 2009. The diagnosis was progressive, left sensorineural hearing loss. The examiner commented that it was unclear whether this was an acute change or a steady progression. The examiner noted that the Veteran had not noticed fluctuations in his hearing loss and concluded "differential includes an 'idiopathic sudden sensorineural hearing loss,' presumptively viral." However, the examiner determined that a retrocochlear process such as acoustic neuroma could not be ruled out. On audiometric testing (as reported in April 2010), the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
30
40
LEFT
65
70
60
70
75

Thus, he demonstrated bilateral hearing loss disability for VA purposes.

A May 2010 follow-up private treatment record reflects that the Veteran sought treatment a month earlier (April 2010) for a sudden hearing loss that had onset four months earlier and had progressed over that interval. On examination, the diagnosis was status post left "sudden" sensorineural hearing loss of the left ear. CT findings were negative and excluded a tumor larger than 1 centimeter and the examiner felt the chances of missing a small tumor were low. The examiner noted that the Veteran had quite a bit of pressure and roaring in the ear and the Veteran was started on an empiric course of diuretic for the possibility that endolymphatic hydrops may be a component.

The June 2010 private treatment record reflects that the Veteran was receiving follow-up treatment for progressive left sided hearing loss that had onset in December (2009). On examination, the diagnosis was sudden left sided hearing loss and high frequency sensorineural hearing loss of the right ear. The examiner noted that the Veteran would observe his symptoms for the present time and he would be scheduled for a repeat audiogram in six months. 

A February 2011 VA audiometric examination detected the following pure tone thresholds in decibels: 



HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
30
40
45
LEFT
85
85
75
75
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. 

The audiologist noted that the Veteran had mild to moderate combined sensory/neural hearing loss on the right and severe combined sensory/neural hearing loss on the left and commented that the Veteran reported constant tinnitus that was most likely caused by the same etiology as his hearing loss. The audiologist observed that service treatment records showed normal hearing bilaterally and the Veteran denied ear trouble and hearing loss at separation in October 1970. 

Subsequent to his separation from service in 1970, the Veteran was employed as a truck and bus driver for the Alaska Pipeline projects and a used car salesman. He recently experienced a sudden onset of hearing loss and received private treatment but denied any noticeable recovery of hearing on the left in 2010.  

The audiologist observed that examination results showed that the Veteran had mild, gradually sloping hearing loss on the right that extended from .25 to 8 kHz without recovery and essentially flat, severe to profound hearing loss on the left from .25 to 8 kHz without recovery and explained the asymmetry was typical of the sudden onset of hearing loss the Veteran described receiving private treatment for. The audiologist concluded that the configuration, extent, progression and severity of this hearing loss were not consistent with noise-induced hearing loss occurring before separation from service. The audiologist opined that it was unlikely that the Veteran's hearing loss with tinnitus was caused by his military service.

During the February 2016 hearing, the Veteran testified that he was exposed to tank engine noise and small arms fire and he alleged that he sustained repeated blows to the head with a paddle by his sergeant during service. He testified that after the repeated blows, he experienced ringing in his ears and also began bleeding from his left ear. 

The report of May 2017 VA examination documents that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
10
25
35
LEFT
75
80
75
70
70







Speech audiometry revealed speech recognition ability of 100 percent in the right ear and could not be tested in the left ear. Thus, he demonstrated left ear hearing loss disability for VA purposes. 

The audiologist opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of an event in military service, to include due to acoustic trauma and/or repeated blows to the head from a paddle during training. The examiner explained that medical literature indicates that noise induced hearing loss demonstrates its worst effects immediately following exposure that stabilizes or improves over time. The Veteran's military noise effects would have been evident upon the separation hearing examination. The audiologist concluded that the Veteran's current right ear hearing loss (4000 - 8000 Hz) occurred after separation from military service and was at least as likely as not multifactorial, encompassing aging, medical issues, idiopathic factors, or recreational/occupational noise exposure and less likely as not due to military hazardous noise exposure. 
With regards to the left ear hearing loss disability, the audiologist opined that it was less likely as not caused by or a result of an event in military service, to include due to acoustic trauma sustained therein (from an alleged threshold shift from service entrance to separation) and/or repeated blows to the head from a paddle during training . Noting service treatment records that showed normal hearing and post service records from 1970 to 2010 that showed no complaints of hearing loss, the audiologist reiterated that noise induced hearing loss demonstrates its worst effects immediately following exposure that stabilizes or improves over time and the Veteran's military noise effects would have been evident upon the separation hearing examination. Again, the audiologist concluded that the Veteran's current left ear hearing loss occurred after separation from military service and was at least as likely as not multifactorial, encompassing aging, medical issues, idiopathic factors, or recreational/occupational noise exposure and less likely as not due to military hazardous noise exposure. The audiologist noted that the Veteran experienced a sudden onset of hearing loss of the left ear in 2010 and received treatment by a private physician who diagnosed the Veteran with idiopathic sudden sensorineural hearing loss, "presumptively viral."

The audiologist explained there were no significant threshold shifts from service entrance to separation and noted that the Veteran had normal bilateral hearing on both examinations. The audiologist also found that the Veteran had sustained a head injury prior to service (in a motor vehicle accident). However, the audiologist explained that his normal hearing on his entrance examination confirms that there was no involvement or damage to the auditory system related thereto. In sum, the audiologist concluded that based on the evidence of record, it was less likely as not that the current hearing loss was related to active duty service, to include alleged acoustic trauma and/or repeated blows to the head from a paddle during training. The audiologist agreed with the findings of the audiologist in February 2011, that the configuration, extent, progression and severity of the (left ear) hearing loss were not consistent with noise-induced hearing loss that occurred before separation. Rather, the audiologist found that the Veteran had experienced a sudden onset of hearing loss of the left ear in 2010 for which he received treatment by a private ear nose and throat (ENT) physician) and diagnosed with idiopathic sudden sensorineural hearing loss, "presumptively viral." 
The audiologist opined that tinnitus was less likely as not caused by or a result of military noise exposure. The audiologist explained that there was no evidence of hearing loss or threshold shifts during active service to substantiate the effects of noise on the peripheral and central auditory system that may manifest in the form of tinnitus. Further, there were no reports of tinnitus during active service, to include the alleged incident of a blow to the head with a paddle. 

The audiologist observed that the Veteran's military occupational specialty (MOS) was shop clerk/typist which had a low probability for hazardous noise exposure. The audiologist concluded that the Veteran's current tinnitus was at least as likely as not related to his current hearing loss which was incurred subsequent to his period of service, given that tinnitus is known to be a symptom associated with hearing loss. 

In sum, the audiologist opined that it was less likely as not that the Veteran's current tinnitus was related to active service, to include the alleged acoustic trauma and/or repeated blows to the head from a paddle during training. 

Though the Veteran has current bilateral sensorineural hearing loss and tinnitus, the preponderance of the evidence is against a finding of a linkage between the onset of the disabilities and a period of service. Rather, the evidence shows that the Veteran's current bilateral hearing loss disability and tinnitus had no etiological relationship to in-service acoustic trauma or injury to the head, having suddenly onset many years subsequent to his period of service (See February 2011 and May 2017 VA examination reports). The audiologist in May 2017 explained that there were no significant threshold shifts from service entrance to separation and noted that the Veteran had normal bilateral hearing on both examinations. The audiologist also found that the Veteran had sustained a head injury prior to service (in a motor vehicle accident). However, the audiologist explained that his normal hearing on his entrance examination confirms that there was no involvement or damage to the auditory system related thereto. In addition, there was simply no evidence of head trauma from paddle injury complained of or documented in the Veteran's service treatment records. 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current hearing loss disability and tinnitus and a period of the Veteran's service. 

Additionally, there is no evidence of sensorineural hearing loss disability in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (other organic disease of the nervous system) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral hearing loss disability or tinnitus to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he sustained acoustic trauma and head injury in service. However, given that the record demonstrates that the Veteran sustained a head injury prior to service and there was no evidence of a head injury in service or noted sequelae related to an in-service head injury, the Board finds his reports of a head injury from paddle strikes less credible. 

In any event, the Veteran is a lay person and is not competent to establish that his current bilateral hearing loss disability and tinnitus onset as a result of any in-service-acoustic trauma or in-service head injury from paddle strikes. The Veteran is not competent to offer opinion as to etiology of any current bilateral hearing loss disability or tinnitus. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


